AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
          MARCUS “MIKE” HARRIS, and
                                                                                                               Apr 30, 2019
      BETTY J. “BETS” HARRIS, husband and wife,                                                                    SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
    CHELAN COUNTY SHERIFF’S DEPARTMENT, A                            )       Civil Action No. 2:17-CV-0137-JTR
    DIVISION OF CHELAN COUNTY, A MUNICIPAL                           )
    ENTITY EXISTING UNDER THE LAWS OF THE                            )
             STATE OF WASHINGTON,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment, ECF No. 60, is GRANTED IN PART. Plaintiffs’ Motion for Summary
’
              Judgment, ECF No. 52, is DENIED. Plaintiffs’ Section 1983 and due process claims against Defendant are DISMISSED
              WITH PREJUDICE. Plaintiffs’ state law claims are DISMISSED WITHOUT PREJUDICE for lack of jurisdiction. Judgment
              is entered in favor of Defendant.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            John T. Rodgers                                                  on a motion for summary
      judgment.


Date:      April 30, 2019                                                  CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
